     E. MARSHALL HODGKINS #76796
 1   ATTORNEY AT LAW
     1186 W. SHAW, STE. 103
 2   FRESNO, CA 93711
     emhlaw@aol.com
 3   TELEPHONE: 559-248-0900
     FACSIMILE: 559-248-0901
 4

 5   Attorney for Defendant, MIGUEL SALDATE SR.
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                   )   Case No.: 1:18 CR 00072 LJO SKO
     THE UNITED STATES OF AMERICA,                   )
10                                                   )   STIPULATION TO MODIFY HIS
                      Plaintiff,                     )   CONDITIONS OF RELEASE TO
11                                                   )   REMOVE THE LOCATION
            vs.                                      )   MONITORING COMPONENT
12                                                   )
     MIGUEL SALDATE,                                 )
13                                                   )
                      Defendant                      )
14                                                   )
                                                     )
15                                                   )
16
            The United States of America by and through its Counsel of Record Ross Pearson
17
     Assistant United States Attorney, and E. Marshall Hodgkins, Attorney of Record for Miguel
18
     Saldate Sr. stipulates as follows:
19
                  1. Mr. Miguel Saldate was released on March 30, 2018. From March 30, 2018 to
20
                     June 20, 2018, he was subject to location monitoring on Home Detention.
21
                  2. In June of 2018, with the agreement of the parties, Mr. Saldate was reduced to
22
                     location monitoring on a curfew (8:00 am to 8:00 pm). Since that time Mr.
23

24                   Saldate has maintained employment. He has been compliant with his release

25
                   conditions, and there have been no electronic monitoring violations since his
 1
                   release in March of 2018.
 2

 3              3. On October 9, 2018, Mr. Saldate Sr.’s Pre-Trial Services Officer Alicia Mirgain,

 4                 emailed the parties indicating that she thought a stipulation would be appropriate

 5                 to release Mr. Saldate and remove him from the location monitoring component.

 6              4. The parties were notified of this request by the Pre-Trial Services Officer, and
 7                 have agreed.
 8

 9
              IT IS SO STIPULATED.
10

11
     Dated: 10/11/18                                             /s/ Ross Pearson
12                                                               Assistant U.S. Attorney

13

14
     Dated: 10/11/18                                             /s/ E. Marshall Hodgkins
                                                                 Attorney of Record for
15
                                                                 Miguel Saldate Sr.
16

17

18                                               ORDER

19

20   IT IS SO ORDERED.

21
     Dated:     October 15, 2018                                 /s/   Sheila K. Oberto               .
22                                                    UNITED STATES MAGISTRATE JUDGE

23

24

25
